DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 24 March 2021 has been entered.

Drawings
Replacement drawings were received on 24 March 2021. These drawings are acceptable.
The drawings are objected to because figs. 1–3 are low-resolution, such that understanding at least some of the written labels is difficult or impossible. The Office ascertains that these drawings are merely the originally submitted drawings, filed 23 August 2018 and objected to for lack of clarity in the Office action mailed 26 June 2020, except Applicant has unfortunately worsened them by resubmitting these drawings in landscape rather than portrait layout, rendering the images even smaller than they were before. Regarding fig. 3, the labels are inappropriately tiny, but given that legibility would be difficult to achieve and given that fig. 3 is supplemented by fig. 2, Applicant would be best off clearing fig. 3 of text. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ka-Lo Yeh on 22 April 2020.

The application has been amended as follows: 

Claim 1: A cooking appliance, comprising:
a cooker body assembly, further including a housing and an inner pot disposed inside the housing;

a first control panel, disposed on the lid assembly, wherein the first control panel is provided with one or more cooking functional buttons and a [[first]] functional display area, the one or more cooking functional buttons being configured to control the cooking appliance under a closed cover condition;
a second control panel, disposed on the housing, and including a display area; and
a weighing sensor, electrically connected to the second control panel, the second control panel being configured to control the weighing sensor to measure the weight of rice in the inner pot and further display the weight of the rice at the display area, wherein a top of the housing is provided with a protruding block, and the second control panel is fixedly disposed on a top surface of the protruding block, and wherein the first control panel is disposed on a top surface of the lid assembly, and the first control panel and the second control panel are flush with each other in a closed-lid state;
wherein the first control panel and the second control panel are configured to work simultaneously.

Claim 4: The cooking appliance according to claim 1, wherein the second control panel is provided with a metering button comprising a first signal processor, the first signal processor being electrically connected to the second control panel and configured to:
calculate the weight of the rice in the cooking appliance based on a current actual weight of the inner pot containing the rice and an initial weight of the inner pot;
determine a target amount of water to be added to the rice based on the weight of the rice, a type of the rice, and a cooking function; and
display the target amount of water through the display area.
Claim 8 is cancelled.

Claim 17: A cooking appliance, comprising:
a cooker body assembly, further including a housing and an inner pot disposed inside the housing;
a lid assembly, being openable and closable to cover the inner pot;
a first control panel, disposed on the lid assembly, the first control panel comprising one or more cooking functional buttons and a functional display area, wherein the one or more cooking functional buttons [[are]] being configured to control [[the]] cooking functions of the cooking appliance in a closed-lid state;
a second control panel, disposed on the housing and including a display area; and
a weighing sensor, electrically connected to the second control panel, the second control panel being configured to control the weighing sensor to measure the weight of rice in the inner pot and further display the weight of the rice at the display area, wherein the second control panel is provided with a metering button and a display area, the cooking appliance further comprising a first signal processor, the first signal processor being electrically connected to the second control panel and configured to:
calculate the weight of the rice in the cooking appliance based on a current actual weight of the inner pot containing the rice and an initial weight of the inner pot;
determine a target amount of water to be added to the rice based on the weight of the rice, a type of the rice, and a cooking function; and
display the target amount of water through the display area;

calculate calories of the rice based on the weight of the rice, the type of the rice, and the cooking function; and
display the calories of the rice through the display area; and
wherein the first control panel and the second control panel are configured to work simultaneously.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argued that Lu does not disclose its first control panel (4) being provided with one or more cooking functional buttons (pg. 8). The Office would agree to this, but under normal circumstances would simply argue that the control panel, which has a sparse description in Lu, could easily foreseeably be modified to have cooking functions, if it did not simply assume that some sort of function sufficiently (even if remotely) related to cooking were not inherent.
However, Applicant also argues that “Lu’s first control is for opening his pot cover, and not for providing cooking functional buttons” (pg. 10). Looking closely at Lu, one passage summarizes the entirety of the disclosure regarding this element. “The lid control panel 4 can directly open the lid 2.” On close review, the Office finds this argument persuasive. The disclosure in Lu regarding its “control panel 4” is so sparse that the Office now questions its actual status as what can be properly understood as a “control panel,” i.e. a panel having inputs that electrically or mechanically control one or more facets of the apparatus, typically remote from the panel. With respect to how Lu is translated by machine, no one of ordinary skill in the art would consider a lid lock lever to be a “control panel” as understood in closed-lid state.” The Office searched the website of the assignee of Lu—Hotor—and found no cooking appliance on its website having two control panels. With this concession, Applicant’s remaining arguments are moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 






/JOHN J NORTON/              Examiner, Art Unit 3761